t c no united_states tax_court joseph e lewis petitioner v commissioner of internal revenue respondent docket no 6284-06l filed date p filed hi sec_2002 income_tax return late p included payment for the reported tax due with his return r assessed additions to tax under sec_6651 and i r c for late filing and late payment p requested an abatement of the additions to tax which was ultimately denied after a hearing before r’s appeals_office r then initiated a collection action and p now seeks review of his liability for additions to tax under sec_6330 i r c r moves for summary_judgment pursuant to sec_301_6330-1 q a-e2 proced admin regs r argues that p had an opportunity to dispute the underlying liability in a conference with r’s appeals_office and thus cannot properly raise the underlying liability again in a sec_6330 i r c collection review proceeding held sec_301_6330-1 q a-e2 proced admin regs is valid held further because p had a conference with r’s appeals_office he is precluded from disputing the assessed additions to tax again in his sec_6330 i r c action joseph e lewis pro_se linette b angelastro for respondent opinion goeke judge this matter is before the court on respondent’s motion for summary_judgment respondent moves for summary_judgment pursuant to sec_6330 b and sec_301_6330-1 proced admin regs respondent argues that because petitioner was offered and participated in an appeals_conference he is precluded from properly raising his underlying tax_liability again in a subsequent collection review proceeding because we find sec_301_6330-1 q a-e2 proced admin regs to be a reasonable expression of congress’s intent and because petitioner participated in a conference with appeals in which he was permitted to dispute his underlying tax_liability we hold that petitioner may not properly raise his tax_liability again in a collection review hearing or before this court accordingly respondent’s motion will be granted 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time his petition was filed petitioner resided in lancaster california petitioner is a plumber by trade petitioner and his wife jointly filed their form_1040 u s individual_income_tax_return for the tax_year on date petitioner reported a tax due of dollar_figure and enclosed payment of that amount with the return petitioner’s return was originally due on date respondent assessed the tax reported on the return along with additions to tax pursuant to sec_6651 and of dollar_figure for late filing and dollar_figure for late payment petitioner then submitted a request to respondent to abate the assessments of additions to tax based on reasonable_cause petitioner argued that the additions to tax for his late filing should be abated because his accountant who possessed petitioner’s tax documents was hospitalized with stomach cancer at the time petitioner’s taxes were due petitioner’s request was ultimately assigned to an appeals officer the appeals officer reviewed the circumstances of the late filing including correspondence from petitioner as well as petitioner’s employer and declined to abate the additions to tax the appeals officer then sent petitioner a letter indicating that his appeal had been denied on date respondent issued to petitioner letter final notice notice_of_intent_to_levy and notice of your right to a hearing advising petitioner that respondent intended to levy on petitioner’s property to collect the unpaid liability for tax_year thereafter petitioner timely submitted form request for a collection_due_process_hearing on date in his form petitioner again requested an abatement of the late filing and late payment additions to tax assessed for tax_year petitioner continued to argue that his late filing be excused because of his accountant’s illness petitioner’s case was then assigned to a settlement officer for a collection review hearing the settlement officer reviewed the administrative file and determined that petitioner’s request for an abatement of the late filing and late payment additions to tax had already been considered by appeals thus the settlement officer determined that petitioner’s underlying liability could not be raised properly again in his collection review hearing petitioner did not raise any additional issues with respect to the levy notice on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in response to the notice_of_determination petitioner filed a petition with this court on date the only question raised in the petition is whether there is reasonable_cause to abate the additions to tax imposed by respondent under sec_6651 and for late filing and late payment discussion i sec_301_6330-1 q a-e2 proced admin regs respondent argues that pursuant to sec_6330 and sec_301_6330-1 q a-e2 proced admin regs where a taxpayer has an opportunity for a conference with respondent’s appeals_office before a collection action has begun then the amount and existence of the underlying tax_liability can neither be raised properly in a collection review hearing nor on appeal to this court thus respondent argues for summary_judgment on the ground that petitioner’s participation in a conference with the appeals_office to consider his request for abatement of additions to tax precluded him from raising his underlying liability in his collection review hearing or in this court we have previously held that where a taxpayer filed amended returns and was provided with an opportunity for a hearing with respondent’s appeals_office the taxpayer was not entitled to challenge the underlying liability in a subsequent collection in this case petitioner actually participated in the prior conference with appeals however it appears respondent’s position is that merely the offer of a prior conference with appeals is a sufficient opportunity to preclude subsequent review of the liability in a collection review hearing we do not decide the more narrow question of whether simply an offer of a conference with appeals is sufficient to preclude subsequent collection review consideration review proceeding farley v commissioner tcmemo_2004_168 noting that the taxpayer still had the opportunity to seek judicial review by paying the tax and filing suit for a refund in district_court see also bailey v commissioner tcmemo_2005_241 while acknowledging that the taxpayer had not challenged the validity of sec_301_6330-1 q a-e2 proced admin regs noting that the taxpayer was afforded several opportunities to dispute his tax_liability administratively we have also previously held in a court- reviewed opinion that a taxpayer who has self-assessed a liability has not had the opportunity to dispute his tax_liability and may raise the underlying liability in a collection review proceeding see 122_tc_1 noting that the taxpayers had not had an opportunity to ‘dispute’ their tax_liability in any sense of the term finally while not binding on this court we note that many district courts have held that a taxpayer is precluded from raising the underlying liability where he was provided with an opportunity for a conference with appeals see eg 294_fsupp2d_879 s d tex finding penalty abatement request was sufficient opportunity to dispute underlying tax_liability for purposes of sec_6330 253_fsupp2d_258 d conn holding that a taxpayer who was notified of his liability and offered an opportunity for an appeals hearing could not dispute the liability again in a collection review hearing we have not however previously addressed the validity of sec_301_6330-1 q a-e2 proced admin regs and must do so in order to resolve respondent’s summary_judgment motion we begin our analysis with the statutory language sec_6330 was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 the restructuring and reform act sec_6330 generally provides that respondent cannot proceed with the collection of a person’s taxes by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate sec_6330 has now been amended to provide for judicial review of the administrative hearing exclusively in the tax_court pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made more than days after the date of enactment sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of respondent's intended collection action and possible alternative means of collection see 114_tc_604 goza v commissioner supra sec_6330 establishes circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability under sec_6330 however a person is prohibited from raising in a collection review proceeding an issue that was raised and considered at a previous administrative or judicial proceeding if the person seeking to raise the issue participated meaningfully in such hearing or proceeding because respondent has not argued sec_6330 as a basis for summary_judgment we decide this matter solely with respect to petitioner’s ability to raise his underlying liability pursuant to sec_6330 sec_6330 respondent has previously stated that because sec_6330 explicitly applies to challenges to tax_liability sec_6330 with its more stringent requirement of meaningful participation applies to non-liability issues office_of_chief_counsel notice cc-2003-016 pincite date while not clear whether respondent continues to adhere to this limited interpretation of sec_6330 respondent has not argued sec_6330 as a basis to preclude review of the underlying liability in this case see office_of_chief_counsel notice cc-2006-019 pincite date updating and replacing office_of_chief_counsel notice cc-2003-016 and merely restating the language of sec_6330 provides issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability respondent has promulgated regulations regarding sec_6330 pursuant to his authority under sec_7805 sec_301_6330-1 proced admin regs provides in pertinent part e matters considered at cdp hearing -- in general the taxpayer also may raise challenges to the existence or amount of the tax_liability specified on the cdp_notice for any_tax period shown on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for that tax_liability or did not otherwise have an opportunity to dispute that tax_liability sec_301_6330-1 q a-e2 proced admin regs provides in pertinent part questions and answers the questions and answers illustrate the provisions of this paragraph e as follows q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability receipt of a statutory_notice_of_deficiency for this purpose means receipt in time to petition the tax_court for a redetermination of the deficiency asserted in the notice_of_deficiency an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability where as here respondent has promulgated interpretive regulations with respect to a statutory provision we have generally applied the analysis set forth by the supreme court in 440_us_472 under national muffler an interpretive regulation is valid if it implements a congressional mandate in a reasonable manner id pincite an interpretive regulation 5the regulations have been amended and the answer a-e2 now provides a taxpayer is entitled to challenge the existence or amount of the underlying liability for any_tax period specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability receipt of a statutory_notice_of_deficiency for this purpose means receipt in time to petition the tax_court for a redetermination of the deficiency determined in the notice_of_deficiency an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability an opportunity for a conference with appeals prior to the assessment of a tax subject_to deficiency procedures is not a prior opportunity for this purpose sec_301_6330-1 q a-e2 proced admin regs applicable to requests for hearings on or after date is reasonable if it harmonizes with the plain language of the statute its origin and its purpose id pincite following its decision in national muffler the supreme court decided 467_us_837 in chevron the court stated that when reviewing an agency’s regulatory implementation of a statute we look first to whether congress has directly spoken to the precise question at issue id pincite if congressional intent is clear our inquiry ends and we apply the unambiguously expressed intent of congress id pincite however if congressional intent is not clear the question is whether the regulation is based on a permissible construction of the statute id this court has on a number of occasions considered chevron’s effect on national muffler and the review of interpretive tax regulations see eg 126_tc_96 discussing the review of federal tax regulations under national muffler in relation to chevron and stating that chevron restated national muffler in a more practical two-part test cent pa sav association subs v commissioner 104_tc_384 same noting the supreme court’s application of national muffler after chevron whether our analysis is guided by national muffler or by chevron the result would be the same in evaluating the validity of sec_301_6330-1 q a- e2 proced admin regs we first consider whether congress has spoken directly to the precise question at issue in answering this question we are instructed not to confine our examination to a particular statutory provision in isolation 118_tc_299 citing fda v brown williamson tobacco corp 529_us_120 affd 438_f3d_739 7th cir the meaning or ambiguity of certain words or phrases may become evident only when placed in context fda v brown williamson tobacco corp supra pincite citing 513_us_115 it is a ‘fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme ’ id quoting 489_us_803 neither the restructuring and reform act nor the code defines what is meant by otherwise have an opportunity to dispute a tax_liability further a fair reading of the section suggests different possible meanings on the one hand it can be read to mean an opportunity to challenge the underlying liability in a forum ultimately subject_to judicial review on the other hand it can be read to include challenges subject_to judicial review as well as challenges heard by respondent’s appeals_office in circumstances where no subsequent prepayment judicial review of the determination is available we examine these competing possibilities in turn as this court has often stated receipt of a notice_of_deficiency serves as a taxpayer’s ticket to the tax_court see eg 126_tc_195 110_tc_20 for income estate and certain excise_taxes respondent cannot assess a deficiency before first issuing a notice_of_deficiency sec_6213 upon receipt the notice_of_deficiency entitles a taxpayer to petition this court to have a judge and not the commissioner review his or her tax_liability de novo prior to the assessment and collection of the tax see manko v commissioner supra thus pursuant to sec_6330 a taxpayer who actually received a notice_of_deficiency may not raise the underlying liability again in a collection review proceeding because he has previously litigated the liability by petitioning this court or declined such an opportunity to litigate the liability by failing to petition this court 6this case does not involve a deficiency determination requiring respondent to issue a notice_of_deficiency under sec_6212 on which assessment is restricted by sec_6213 accordingly we do not address the applicability of sec_301_6330-1 q a-e2 proced admin regs and the phrase otherwise have an opportunity in sec_6330 to situations requiring a notice_of_deficiency a notice_of_deficiency is not however the only ticket to the tax_court in other contexts a taxpayer may enjoy prepayment judicial review of a tax_liability without having been issued a notice_of_deficiency for instance with respect to the commissioner’s classification of individuals as employees for purposes of employment_taxes an employer is afforded a process akin to the deficiency procedures sec_7436 in these cases where the commissioner seeks to reclassify individuals as employees he may issue a notice_of_determination with respect to the employment classification to the employer sec_7436 this notice_of_determination entitles a taxpayer to petition this court for de novo review of the employee classification as well as the proper amount of tax owing from this classification sec_7436 and b a taxpayer may also seek prepayment review in this court of a request for an abatement of interest sec_6404 a taxpayer might also be afforded prepayment judicial review of a tax_liability in a bankruptcy proceeding u s c sec_505 see also sabath v commissioner tcmemo_2005_222 thus it is possible to interpret otherwise have an opportunity to dispute to refer to those situations where a taxpayer was afforded one of the other nondeficiency avenues for prepayment judicial review accordingly reading section for this purpose employment_taxes are those taxes imposed under subtit c c b as a whole one might conclude that congress intended only for taxpayers who previously litigated or were afforded the opportunity to litigate their tax_liabilities by receipt of a notice_of_deficiency or otherwise to be precluded from once again raising the underlying tax_liability in a collection review hearing in other words by enacting the collection review procedures congress intended that every taxpayer have one prepayment opportunity to litigate his tax_liability before the commissioner brings his collection authority to bear such an interpretation finds some support in the legislative_history of the restructuring and reform act sec_6330 originated in sec_3401 of the senate version of h_r the bill that after amendment was enacted as the restructuring and reform act the predecessor of sec_6330 in the senate version provided without limitation that a taxpayer could raise in a sec_6330 proceeding challenges to the underlying tax_liability as to existence or amount h_r sec_3401 sec_105th cong 2d sess cong rec s4163 daily ed date judicial review of all collection review determinations including those regarding the underlying liability was to be conducted on an abuse_of_discretion standard s rept pincite 1998_3_cb_537 the expansive senate version provoked responses from the department of the treasury and other representatives of the executive branch expressing concerns that under the senate bill a taxpayer could dispute in a collection review proceeding tax_liabilities that had been previously litigated see statement of administration policy executive office of the president office of management and budget on h_r 2676--internal revenue service restructuring and reform act reported by the senate committee on finance date reprinted in tax notes today tnt date letter from robert e rubin secretary_of_the_treasury to william archer chairman committee on ways means u s house of representatives date reprinted in tax notes today tnt date the final version of the legislation devised in conference added the language that a person may challenge the existence or amount of the underlying liability for any_tax period if such person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability while there is nothing explicit in the committee reports to explain the added limitation it is reasonable to conclude that the conference committee was addressing the stated criticisms of allowing taxpayers multiple opportunities for judicial review of their tax_liability see montgomery v commissioner t c pincite gale j concurring thus it would follow that the language adopted by the conference committee was meant to limit those taxpayers who have previously litigated the underlying liability or declined the opportunity to do so after receiving a notice_of_deficiency or otherwise of course if this were congress’s intent petitioner would not be precluded from raising his liability here because while he has had the opportunity for an appeals_office hearing he has not had a prior opportunity to litigate his underlying tax_liability this interpretation however is not without problems first if congress were concerned only with preventing taxpayers from enjoying multiple opportunities to litigate their tax_liability it certainly did not make this intent clear that is if this were truly the limit of congress’s intent it could have expressed this by stating in simple terms that a person may challenge the existence or amount of the underlying liability if the person had not previously had the opportunity to seek judicial review of the underlying liability to interpret sec_6330 to mean every taxpayer gets one precollection opportunity to litigate his underlying tax_liability would serve to overturn the tax collection scheme as it existed prior to the enactment of the restructuring and reform act where many tax_liabilities were not subject_to any prepayment judicial review for instance with respect to sec_6651 sec_6654 and sec_6655 additions to tax which are unrelated to a deficiency respondent may assess the liability without first issuing a notice_of_deficiency sec_6665 see also sec_6672 trust fund fraud recovery penalty sec_6694 income_tax_return_preparer penalty sec_6205 employment_taxes in each of these contexts there is no prescribed process for prepayment judicial review provided by the code thus a taxpayer faced with such a liability must first pay the liability or a divisible portion thereof before seeking court review in a refund action see 362_us_145 recognizing exception to requirement of full payment before refund_suit for divisible taxes where taxpayer may pay tax attributable to one event and then file suit_for_refund see also sec_6694 allowing suit_for_refund of tax_return_preparer penalty upon payment of percent of the penalty thus to hold that every taxpayer is entitled to litigate his underlying nondeficiency liability once a collection action is initiated would only encourage a taxpayer to wait until a 8in the context of abatements of additions to tax such as those at issue here prepayment judicial review is restricted by sec_6404 which provides that no claim_for_abatement shall be filed by a taxpayer in respect of an assessment of any_tax imposed under subtitle a or b in contrast where congress desired to allow prepayment judicial review of interest it has made this intention clear sec_6404 the tax_court shall have jurisdiction over any_action brought to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion see also 122_tc_384 collection action begins before disputing the liability such a concern was raised in secretary rubin’s letter to ways_and_means_committee chairman archer in which he warned that the expansive senate bill would encourage taxpayers to ignore their liability until a collection action begins in earnest letter from robert e rubin supra the regulations do not create such a new remedy for nondeficiency liabilities and there is nothing in the code or the legislative_history of the restructuring and reform act to suggest that this is unreasonable the fact that no prepayment judicial forum is prescribed for certain tax_liabilities does not mean that a taxpayer is without a forum to dispute these liabilities upon notice_and_demand for payment of a tax_liability a taxpayer may seek review of the liability by filing a protest with the commissioner’s appeals_office sec_601_103 sec_601_106 statement of procedural rules the appeals_office then provides a taxpayer with an informal conference in which he or she may present evidence and arguments in support of the position disputing the liability see sec_601_106 statement of procedural rules the appeals officer has the exclusive and final authority to determine the liability sec_601_106 statement of procedural rules further the appeals procedures provide that the appeals officer is duty bound to determine the correct amount of the tax with strict impartiality between the taxpayer and the government sec_601_106 statement of procedural rules thus while not de novo review by a judge appeals nonetheless provides a taxpayer with an opportunity to dispute a tax_liability the importance to congress of a meaningful appeals process as part of the overall tax collection scheme is apparent in the restructuring and reform act while the opportunity for appeals consideration has long been part of the commissioner’s collection scheme it had not previously been mandated by the code the restructuring and reform act sec_1001 112_stat_689 however mandates that an independent appeals function exist within the irs reorganization of the internal_revenue_service a in general --the commissioner of internal revenue shall develop and implement a plan to reorganize the internal_revenue_service the plan shall-- ensure an independent appeals function within the internal_revenue_service including the prohibition in the plan of ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independence of the appeals officers furthering this mandate senator roth chairman of the senate committee on finance explained in his statement introducing the restructuring and reform act for senate debate one of the major concerns we heard throughout our oversight initiative was that the taxpayers who get caught in the irs hall of mirrors have no place to turn that is truly independent and structured to represent their concerns this legislation requires the agency to establish an independent office of appeals--one that may not be influenced by tax collection employees or auditors appeals officers will be made available in every state and they will be better able to work with taxpayers who proceed through the appeals process cong rec statement of senator roth this suggests that congress intended the restructuring and reform act to result in an appeals function that acted as something more than just a rubber stamp for the commissioner’s determinations the importance of the appeals process in resolving disputes is also apparent because congress as part of the restructuring and reform act directed respondent to develop alternative dispute resolution procedures thus sec_7123 now mandates sec_7123 alternative dispute resolution procedures -- mediation -- the secretary shall prescribe procedures under which a taxpayer or the internal_revenue_service office of appeals may request non- binding mediation on any issue unresolved at the conclusion of-- a appeals procedures respondent has now developed procedures whereby a taxpayer can request mediation of factual and legal issues after settlement discussions with the appeals_office have proved unsuccessful revproc_2002_44 2002_2_cb_10 see also revproc_2006_44 2006_44_irb_800 establishing arbitration procedures to resolve certain factual disputes these provisions of the restructuring and reform act make clear that congress was concerned with providing taxpayers a meaningful process short of litigation in which they could resolve tax disputes with respondent thus reading sec_6330 in this context it is reasonable to conclude that congress intended not only to address those taxpayers who were previously provided an opportunity to litigate their liability but also those provided an opportunity to dispute the liability short of litigation ultimately while it is possible to interpret sec_6330 to mean that every taxpayer is entitled to one opportunity for a precollection judicial review of an underlying liability we find it unlikely that this was congress’s intent as we see it if congress had intended to preclude only those taxpayers who previously enjoyed the opportunity for judicial review of the underlying liability from raising the underlying liability again in a collection review proceeding the statute would have been drafted to clearly so provide the fact that congress chose not to use such explicit language leads us to believe that congress also intended to preclude taxpayers who were previously afforded a conference with the appeals_office from raising the underlying liabilities again in a collection review hearing and before this court thus in view of the statutory scheme as a whole as well as the restructuring and reform act specifically we find respondent’s interpretation of sec_6330 to be reasonable national muffler dealers association v united_states u s pincite a conference with the appeals_office provides a taxpayer a meaningful opportunity to dispute an underlying tax_liability ii respondent’s motion for summary_judgment summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be entered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in the manner most favorable to the party opposing summary_judgment 85_tc_812 we are satisfied that no genuine issues of material fact exist and judgment as a matter of law is appropriate petitioner 9we reserve judgment today on whether an offer for a conference with appeals is sufficient and if so what information would be required to be included in such an offer to preclude subsequent collection review consideration if the taxpayer declines the offer without participating in such a conference we note however that we read sec_6330 to allow a taxpayer who has had neither a conference with appeals nor an opportunity for a conference with appeals to raise the underlying liability in a collection review proceeding before appeals and this court filed hi sec_2002 income_tax return on date and included payment for the reported tax due of dollar_figure respondent then assessed additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and petitioner submitted a request for abatement of the assessed additions to tax this request was referred to respondent’s appeals_office the appeals officer then considered the circumstances of petitioner’s late filing including correspondence submitted on petitioner’s behalf explaining that petitioner’s accountant who possessed petitioner’s tax records was hospitalized with stomach cancer until shortly before petitioner’ sec_2002 tax_return was filed the appeals officer then determined that reasonable_cause to abate the additions to tax was not present accordingly because petitioner had an opportunity and availed himself of that opportunity to dispute the underlying tax_liability in a conference with the appeals_office he may not raise that underlying liability again in a collection review hearing or before this court sec_6330 sec_301 e q a-e2 proced admin regs petitioner has not raised any issues other than the underlying liability in opposition to respondent’s proposed collection action in his petition therefore for the reasons stated we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
